Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-03851 Nicholas II, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 09/30/2009 Date of Reporting Period: 12/31/2008 Item 1. Schedule of Investments. Nicholas II, Inc. Schedule of Investments (unaudited) December 31, 2008 VALUE COMMON STOCKS - 94.06% Consumer Discretionary - Auto & Components - 0.71% 270,000 Gentex Corporation $ 2,384,100 Consumer Discretionary - Hotels, Restaurants & Leisure - 1.56% 290,000 Starbucks Corporation * 2,743,400 80,000 Yum! Brands, Inc. 2,520,000 5,263,400 Consumer Discretionary - Media - 2.94% 290,000 DIRECTV Group, Inc. (The) * 6,643,900 214,935 Liberty Global, Inc. - Series C * 3,262,713 9,906,613 Consumer Discretionary - Retail - 5.97% 40,000 J.C. Penney Company, Inc. 788,000 112,100 Kohl's Corporation * 4,058,020 320,000 O'Reilly Automotive, Inc. * 9,836,800 295,000 PetSmart, Inc. 5,442,750 20,125,570 Consumer Discretionary - Services - 0.88% 105,000 Darden Restaurants, Inc. 2,958,900 Consumer Staples - Food & Staple Retail - 1.18% 138,296 CVS/Caremark Corporation 3,974,627 Consumer Staples - Food, Beverage & Tobacco - 3.30% 270,000 ConAgra Foods, Inc. 4,455,000 215,000 Hormel Foods Corporation 6,682,200 11,137,200 Energy - 5.27% 17,950 Apache Corporation 1,337,814 120,000 BJ Services Company 1,400,400 50,000 Cameron International Corporation * 1,025,000 150,000 Continental Resources, Inc. * 3,106,500 124,400 Kinder Morgan Management, LLC * 4,973,496 20,000 Newfield Exploration Company * 395,000 85,000 Petrohawk Energy Corporation * 1,328,550 35,000 Smith International, Inc. 801,150 165,000 Weatherford International Ltd. * 1,785,300 45,832 XTO Energy, Inc. 1,616,495 17,769,705 Exchange Traded Fund - 2.55% 275,000 iShares Russell Midcap Growth Index Fund 8,613,000 Financials - Banks - 3.83% 220,000 Associated Banc-Corp 4,604,600 370,000 Marshall & Ilsley Corporation 5,046,800 50,000 PNC Financial Services Group, Inc. (The) 2,450,000 40,500 Valley National Bancorp 820,125 12,921,525 Financials - Diversified - 3.37% 67,500 Affiliated Managers Group, Inc. * 2,829,600 210,000 Eaton Vance Corp. 4,412,100 85,000 Raymond James Financial, Inc. 1,456,050 75,000 T. Rowe Price Group, Inc. 2,658,000 11,355,750 Financials - Insurance - 3.69% 230,000 Brown & Brown, Inc. 4,807,000 307,000 Willis Group Holdings Limited 7,638,160 12,445,160 Health Care - Equipment - 8.38% 195,000 DENTSPLY International Inc. 5,506,800 245,000 Hologic, Inc. * 3,202,150 120,000 IDEXX Laboratories, Inc. * 4,329,600 175,000 ResMed Inc. * 6,559,000 115,000 Smith & Nephew plc 3,714,500 150,000 St. Jude Medical, Inc. * 4,944,000 28,256,050 Health Care - Pharmaceuticals & Biotechnology - 12.11% 85,000 Allergan, Inc. 3,427,200 40,000 Biotech HOLDRS Trust 6,865,200 105,000 Covance Inc. * 4,833,150 70,000 Genzyme Corporation * 4,645,900 100,000 Gilead Sciences, Inc. * 5,114,000 165,000 Pharmaceutical Product Development, Inc. 4,786,650 155,000 Teva Pharmaceutical Industries Ltd. 6,598,350 133,920 Thermo Fisher Scientific Inc. * 4,562,654 40,833,104 Health Care - Services - 3.44% 147,500 DaVita, Inc. * 7,311,575 215,000 VCA Antech, Inc. * 4,274,200 11,585,775 Industrials - Capital Goods - 9.88% 75,000 AMETEK, Inc. 2,265,750 168,000 Fastenal Company 5,854,800 222,500 IDEX Corporation 5,373,375 95,000 ITT Corporation 4,369,050 55,000 Kaydon Corporation 1,889,250 15,000 Oshkosh Corporation 133,350 100,000 Pentair, Inc. 2,367,000 135,000 Rockwell Automation, Inc. 4,352,400 85,000 Rockwell Collins, Inc. 3,322,650 85,000 Westinghouse Air Brake Technologies 3,378,750 33,306,375 Industrials - Commercial Services & Supplies - 2.34% 237,500 Cintas Corporation 5,517,125 70,000 Manpower Inc. 2,379,300 7,896,425 Industrials - Transportation - 2.03% 50,000 C.H. Robinson Worldwide, Inc. 2,751,500 123,000 Expeditors International of Washington, Inc. 4,092,210 6,843,710 Information Technology - Hardware & Equipment - 7.49% 175,000 Harris Corporation 6,658,750 160,000 Juniper Networks, Inc. * 2,801,600 55,000 Mettler-Toledo International Inc. * 3,707,000 225,000 Molex Incorporated - Class A 2,913,750 255,000 QLogic Corporation * 3,427,200 165,000 Teradata Corporation * 2,446,950 163,750 Zebra Technologies Corporation - Class A * 3,317,575 25,272,825 Information Technology - Semiconductors & Semiconductor Equipment - 2.69% 105,000 Altera Corporation 1,754,550 182,000 Intersil Holding Corporation 1,672,580 288,750 Microchip Technology Incorporated 5,639,288 9,066,418 Information Technology - Software & Services - 8.21% 125,000 Accenture Ltd - Class A 4,098,750 225,000 Activision Blizzard, Inc. * 1,944,000 110,000 Akamai Technologies, Inc. * 1,659,900 80,000 ANSYS, Inc. * 2,231,200 270,937 Fiserv, Inc. * 9,853,979 143,500 Hewitt Associates, Inc. * 4,072,530 236,666 Metavante Technologies, Inc. * 3,812,689 27,673,048 Materials - 2.24% 81,400 Bemis Company, Inc. 1,927,552 160,000 Ecolab Inc. 5,624,000 7,551,552 TOTAL Common Stocks (COST: $ 306,709,587) 317,140,832 SHORT-TERM INVESTMENTS - 5.62% Commercial Paper - 5.10% $ 975,000 Integrys Energy Group, Inc. 01/02/09, 6.20% 975,000 1,250,000 Integrys Energy Group, Inc. 01/05/09, 6.40% 1,249,333 1,000,000 Ingersoll-Rand Global Holding Company 999,306 875,000 CVS Corporation 01/07/09, 5.50% 874,332 990,000 CVS Corporation 01/08/09, 5.85% 989,035 800,000 Diageo Capital plc 01/08/09, 5.30% 799,293 765,000 General Mills, Inc. 01/09/09, 4.40% 764,345 290,000 Wisconsin Energy Corporation 01/09/09, 2.50% 289,859 1,000,000 Kraft Foods Inc. 01/12/09, 3.00% 999,166 1,000,000 Integrys Energy Group, Inc. 01/14/09, 6.20% 997,933 1,000,000 Wisconsin Energy Corporation 01/14/09, 2.50% 999,167 750,000 Integrys Energy Group, Inc. 01/16/09, 5.80% 748,308 1,000,000 CVS Corporation 01/20/09, 5.50% 997,250 705,000 Wisconsin Energy Corporation 01/20/09, 1.25% 704,559 250,000 Wisconsin Energy Corporation 01/20/09, 1.25% 249,844 525,000 Kellogg Company 01/21/09, 4.20% 523,836 645,000 General Mills, Inc. 01/22/09, 4.00% 643,567 915,000 General Mills, Inc. 01/22/09, 4.00% 912,967 1,000,000 ITT Corporation 01/27/09, 2.50% 998,264 895,000 Wisconsin Energy Corporation 01/30/09, 2.00% 893,608 575,000 H.J. Heinz Finance Company 02/05/09, 1.00% 574,457 17,183,429 Variable Rate Security - 0.52% 1,766,455 Corporate Central Credit Union 01/02/09, 0.12% 1,766,455 TOTAL Short-term Investments (COST: $18,949,884) 18,949,884 TOTAL SECURITY HOLDINGS - 99.68% 336,090,716 OTHER ASSETS, NET OF LIABILITIES - 0.32% 1,069,648 TOTAL NET ASSETS $337,160,364 % OF NET ASSETS * NON-INCOME PRODUCING As of December 31, 2008, investment cost for federal tax purposes was $326,386,287 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ 69,613,214 Unrealized depreciation (59,908,785) Net unrealized appreciation $ 9,704,429 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1  quoted prices in active markets for identical investments Level 2  other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2008 in valuing the Funds investments carried at value: Valuation Inputs Investments in Securities Level 1 - Quoted Prices $317,140,832 Level 2 - Other Significant Observable Inputs 18,949,884 Level 3 - Significant Unobservable Inputs Total $336,090,716 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas II, Inc. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 02/26/2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 02/26/2009 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 02/26/2009
